EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Post-Effective Amendment No. 1 to Registration Statement on Form S-8 of PEDEVCO Corp. (the “Company”) of the following: · Our report dated March 31, 2014, with respect to the consolidated financial statements of the Company (formerly Blast Energy Services, Inc.) and subsidiaries appearing in the Annual Report on Form 10-K of the Company for the year ended December 31, 2013, filed with the Securities and Exchange Commission on March 31, 2014 as amended on July 1, 2014; and · Our report dated May 21, 2014, with respect to the statements of revenues and direct operating expenses of the oil and gas properties acquired by the Company from Continental Resources, Inc. appearing in the Current Report on Form 8-K/A of the Company filed with the Securities and Exchange Commission on May 21, 2014. /s/ GBH CPAs, PC GBH CPAs, PC www.gbhcpas.com Houston, Texas July 1, 2014
